Citation Nr: 1744943	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  07-39 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent from June 19, 2006, to October 23, 2008, and in excess of 40 percent from October 23, 2008, for residuals of a traumatic brain injury (TBI).

2. Entitlement to a total disability rating based on individual unemployability due to service connected disability.  (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 2001 to February 2002.

These matters come to the Board of Veterans' Appeals (Board) from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.

The Veteran and his fiancée testified before the undersigned Veterans Law Judge at a travel Board hearing in May 2014.  The transcript is of record.

The Board most recently remanded these matters in September 2014 for further development.  They have returned for adjudication.

Since the most recent supplemental statement of the case, additional evidence has been added to the record.  This evidence, however, is not relevant to the rating of the Veteran's TBI that is currently on appeal.  The evidence is relevant to the issue of TDIU, but as that issue is being granted there is no prejudice to the Veteran.  Accordingly a remand is not required.  38 C.F.R. § 19.37 (2017).  

The Veteran has been separately rated for TBI residuals from behavioral dysfunction under 38 C.F.R. § 4.130; from the subjective symptom of headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100; and from the subjective symptoms of tinnitus and hearing loss under 38 C.F.R. § 4.85.  These ratings have not been appealed and are not before the Board.


FINDINGS OF FACT

1. The Veteran's residuals from TBI prior to October 23, 2008, were subjective symptoms that did not include multi-infarct dementia.

2. From October 23, 2008, none of the facets from the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table exceeded a level "2" rating.

3. The Veteran's service-connected disabilities render him unable to maintain gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent from June 19, 2006, to October 23, 2008, for residuals from TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3 (2017), 4.124a, Diagnostic Code 8045 (2006).

2. The criteria for a rating in excess of 40 percent from October 23, 2008 for residuals from TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8045 (2017)

3. The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Residuals of a Traumatic Brain Injury

      A. The Issue

The Veteran contends that his service-connected residuals of a TBI warrant an increased evaluation.  The period on appeal begins June 19, 2006.

VA rated the Veteran 10 percent disabled for post-concussion syndrome starting on June 19, 2006.  The Veteran was re-rated under the new rating criteria starting October 23, 2008.  At that time he was rated 30 percent disabled for acquired psychiatric disorder, 0 percent for headaches, and 40 percent for residuals from traumatic brain injury.   

The Veteran separately requested an increased rating for the acquired psychiatric disorder and headaches relating to his TBI.  His rating for acquired psychiatric disorder was raised to 50 percent as of January 11, 2017, and his rating for headaches was raised to 50 percent as of March 6, 2017.  The Veteran did not appeal these decisions and they are not currently before the Board.

      B. Law and Regulations

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2.  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

      1. Prior to October 2008

At the time he was first rated for post-concussion syndrome, the diagnostic code stated that "[p]urely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under diagnostic code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma."  The Code further explained that "Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2006).  

      2. From October 2008

The Code was revised effective October 23, 2008.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note 5 (2016).  The Code provided that Veterans would be entitled to a rating under the new criteria, but that "in no case will the award be effective before October 23, 2008."  Id.

There are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  Symptoms may fluctuate from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residuals of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, even if that diagnosis is based on subjective symptoms.  The Veteran's headaches have been evaluated under another diagnostic code and will not be considered as part of this analysis.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 when there is a diagnosis of a mental disorder.  The Veteran's acquired psychiatric disorder has been separately rated, and that condition will not be considered part of this analysis.

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  The Veteran has already been rated for hearing loss and tinnitus, and these will not be considered as a part of this analysis.

Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combined under 38 C.F.R. § 4.25.
The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet ranging from 0 to 3, and a 5th level labeled "total."  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

      C. Application and Analysis

      1. Prior to October 2008

The claim includes a time period prior to October 23, 2008, which cannot be rated under the newer diagnostic code.  Under the old diagnostic code, an increased rating is not appropriate.  The Veteran had subjective symptoms that did not include a diagnosis of multi-infarct dementia.  The code explicitly prohibits a rating greater than 10 percent where multi-infarct dementia is not diagnosed.  A rating in excess of 10 percent from June 19, 2006 to October 23, 2008 must therefore be denied.

      2. From October 2008

Since October 23, 2008, the Veteran has been rated 40 percent disabled for residuals from a TBI.  Under the "Evaluation of Cognitive Impairment and Other Residuals" table, a 40 percent rating is appropriate if the highest rated facet is rated a "2".  

      a. The Veteran's Most Recent Evaluation

The Veteran was most recently afforded a VA examination in February 2017.  The examiner evaluated each facet of the TBI table.  Under the memory facet, the examiner opined that the Veteran experienced a complaint of mild loss of memory, attention, concentration, or executive function, but without objective evidence on testing.  This corresponds to a level "1" on the table.  Higher levels require objective evidence on testing, which the examiner opined that the Veteran lacked.

For the judgment facet, the examiner opined that the Veteran had mildly impaired judgment.  The Veteran reported difficulty with multi-tasking.  This corresponds to a level "1" on the table.  Higher levels require that the Veteran "usually" be unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  

For the social interaction facet, the examiner opined that the Veteran had social interaction that was occasionally inappropriate.  The Veteran reported that he had no friends, but he did have a fiancée and mother.  This corresponds to a level "1" on the table.  Higher levels require that the Veteran have "frequent" inappropriate social interactions.

For the orientation facet, the examiner opined that the Veteran was always oriented to person, time, place, and situation.  This corresponds to a level "0" on the table.  Higher levels require that the Veteran be disoriented.

For the visual spatial orientation, the examiner opined that the Veteran was normal.  This corresponds to a level "0" on the table.  Higher levels require that the Veteran have impaired visual spatial orientation.

For the subjective symptoms facet, the examiner opined that the Veteran had three or more subjective symptoms that mildly interfere with work.  This corresponds to a level "2" on the table.  Higher levels are not available for subjective symptoms.

For the neurobehavioral effects facet, the examiner opined that the Veteran had one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both, but do not preclude them.  This corresponds to a level "1" on the table.  Higher levels require "frequent" interference and supervision.  

For the communication facet, the examiner opined that the Veteran was able to communicate by spoken and written language.  This corresponds to a level "0" on the table.  Higher levels require impairment or inhibition of communications.

For the consciousness facet, the examiner opined that the Veteran was normal.  This corresponds to a level "0" on the table.  The higher level requires that the Veteran have persistently altered state of consciousness.

      b. Entitlement to a Higher Evaluation

The Veteran's highest rating under the most recent examination is a level "2".  For a higher rating, the Veteran must be entitled to a level "3" or "total" rating in at least one facet in the table.  

Because the Veteran has alleged entitlement to a higher rating for the entire period on appeal, consideration has been given to whether the Veteran was entitled to a higher rating at any point during the appeal, even if he is not entitled to a higher evaluation currently.  This is sometimes called "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

				i. Normal Facets

The Veteran was reported normal in the orientation, visual spatial orientation, communication, and consciousness facets, and nothing in the record-including the medical records and examinations dating from the supplemental statement of the case back to 2008-indicated that the Veteran was or has contended that he was something other than normal in these facets.  Thus, a higher rating cannot be based upon these facets.

				ii. Subjective Symptoms Facet

The Veteran is rated a level "2" for the subjective symptoms facet, but level "2" is the highest level for this facet.  Thus, a higher rating cannot be based upon this facet.  

				iii. Memory Facets

The Veteran is rated a level "1" for the memory facet, but a higher level requires objective evidence on testing.  The examiner opined that the Veteran did not show objective evidence on testing.  This would normally preclude a higher rating, but an earlier, April 2015 examiner found objective evidence of a mild impairment.  Even this higher level, however, would result at most in a level "2", and not the needed level "3".  The record does not fill this gap with other objective evidence on testing that would result in a level "3".  Thus a higher rating cannot be based upon this facet.

				iv. Judgment Facet

For the judgment facet to be a level "3" the regulations require "moderately severe impaired judgment. For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision."  The Veteran has not met this standard for any time on appeal.  For example, the Veteran stated in his social security disability claim in 2010 that he had difficulty understanding instructions, but could still perform all of the normal activities of daily living without issue.  Similarly, the Veteran's medical records have consistently stated that the Veteran is able to perform independently and on his own when not presented with new instructions.

In the Veteran's April 2015 VA TBI examination, the examiner reported that the Veteran had "mildly impaired judgment", because he had trouble with "complex tasks."  This does not support a finding of "moderately sever impaired judgment" required for a level "3" because it does not implicate routine and familiar decisions.

The Veteran was also temporarily deemed not competent to handle his own financial affairs from August 2016 to February 2017.  This finding was based upon a July 2015 VA mental health examiner's opinion that the Veteran was not capable of paying bills on his own.  The Veteran objected to this finding and was found competent by another examiner in January 2017.  It is not clear from the second examination if the first examination was in error, or if the Veteran's condition improved.  Even if the Veteran was not competent to pay bills during this time, however, such a finding does not warrant a level "3" rating.  Paying bills is not a "routine and familiar decision" for the Veteran as he stated he was not the one to normally pay the bills.  

The judgment facet will not raise the Veteran's rating.

				v. Social Interaction Facet

For the social interaction facet to be a level "3" the regulations require that the Veteran's social interaction is inappropriate most or all of the time.  The record supports a finding of some inappropriate social interaction, but not to the level of most or all the time.  For example, a February 2017 VA examination reported that the Veteran suffered from moderate interpersonal and social adverse functioning.  Likewise, a May 2015 VA examination reported the Veteran's social interactions as "occasionally" inappropriate.  These weigh against a level "3" rating.  

The Veteran is also engaged to be married and maintains some relationships with family.  These relationships further weigh against the high level of social dysfunction required for a level "3" or higher on the social interaction facet.

The Veteran's medical records do not reflect any instances of inappropriate behavior during treatment.  In this case the absence of documentation of inappropriate behavior weighs in favor of finding that the Veteran has some level of ability to socially interact regularly, at least enough not to be inappropriate most or all of the time.

The social interaction facet will not raise the Veteran's rating.

				vi. Neurobehavioral Effects Facet

For the neurobehavioral effects facet to be a level "3" the regulations require that the Veteran have "one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others."  The Veteran's May 2015 VA examination reported normal neurobehavioral effect for the Veteran.  The record does not contradict the opinions of the examiners.  Nothing in the record suggested that neurobehavioral effects interfered with or precluded occupational or social interaction on most days.  

The Veteran did have opinions that his impact to work was limited.  Limited ability to work, however, does not imply a near daily interference with workplace interaction.  Indeed, the Veteran reported to both the Social Security Administration and his VA examiners that he was able to interact in a workplace setting, and instead that his memory loss, lack of understanding, and mental conditions precluded occupational effectiveness.  

The neurobehavioral effects facet will not raise the Veteran's rating.

      D. Conclusion

Because none of the facets in the diagnostic code for TBI can be rated at level "3" or more, a rating in excess of 40 percent must be denied.

As the weight of the evidence is against an increased rating, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

II. TDIU

      A. Issue

The Veteran contends that his service-connected disabilities render him unemployable.

      B. Law and Regulations

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU is to be determined "without regard to the non-service-connected disabilities or [the Veteran's] age."  Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: (1) if there is only one such disability, the disability shall be ratable at 60 percent or more, or (2) if there are two or more service-connected disabilities at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  Multiple disabilities or ratings originating out of a common etiology or a single accident shall be considered one disability for TDIU purposes.  38 C.F.R. § 4.16(a)(2).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  "The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment." Id.  "TDIU is to be awarded based on the 'judgment of the rating agency' . . . ."  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

      C. Application and Analysis

The Veteran is rated at 90 percent disabled and has three distinct 40 percent or greater disability ratings.  Moreover, all of the Veteran's ratings come from the same accident and so may be considered a single disability rating for TDIU purposes.  Accordingly, the Veteran meets the schedular requirements for TDIU.

The regional office stated in the March 2017 supplemental statement of the case that the medical evidence "suggests that you [are] not working due to service connected condition[s]".  It nevertheless denied service connection based upon the Veteran's failure to file VA Form 21-8940.  

The Veteran has now filed a VA Form 21-8940.  In it the Veteran claims to have been rendered unemployable since 2009, and that he has not had a job since at least 2009.  The Veteran's representative also contended that the Veteran's receipt of Social Security Disability since 2009 was due to his service-connected disabilities and should weigh in favor of TDIU.  Receipt of Social Security Disability is not determinative of TDIU, but it does weigh in favor of TDIU where, as here, the disability award was based upon service-connected disabilities.

In February 2017, a VA neurological examination reported that the Veteran's neurological impairments from his TBI interfered with daily living in a way that "adversely impacted his interpersonal, social and occupational functioning.

In March 2017, a VA headache examination report indicated that the Veteran's headaches impacted his functional ability to work.  The Veteran reported that he last worked in 2009/2010 and that he was fired due to his inability to focus and pay attention, and his frequent headaches.  

In June 2017, a psychological report stated that the Veteran's service-connected mental health issue was likely to make it difficult to complete work related tasks effectively and appropriately interact with coworkers and supervisors.  

Considering the evidence above, and the finding by the regional office that the Veteran was likely unemployable due to service-connected conditions, the weight of the evidence favors TDIU due to the various residuals of his TBI including his headaches, cognitive limitations, and psychological disabilities.  

      D. Conclusion

Entitlement to TDIU will be granted.


ORDER

Entitlement to a rating in excess of 10 percent from June 19, 2006 to October 23, 2008 and in excess of 40 percent from October 23, 2008 for residuals of TBI is denied.

Entitlement to TDIU is granted.


____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


